  Case 13-25914         Doc 54     Filed 10/02/18 Entered 10/02/18 12:25:54              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-25914
         Michelle R Beasley

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 06/25/2013.

         2) The plan was confirmed on 09/16/2013.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
11/07/2017.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 07/27/2018.

         6) Number of months from filing to last payment: 61.

         7) Number of months case was pending: 63.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $33,604.74.

         10) Amount of unsecured claims discharged without payment: $48,806.17.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 13-25914         Doc 54       Filed 10/02/18 Entered 10/02/18 12:25:54                     Desc Main
                                       Document Page 2 of 4



Receipts:

        Total paid by or on behalf of the debtor              $26,899.00
        Less amount refunded to debtor                             $0.00

NET RECEIPTS:                                                                                    $26,899.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $3,000.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                       $1,127.07
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $4,127.07

Attorney fees paid and disclosed by debtor:                  $500.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim        Principal       Int.
Name                                 Class   Scheduled      Asserted         Allowed         Paid         Paid
ACL LABORATORIES                 Unsecured         432.00        435.72           435.72          87.30        0.00
AMERICAN EXPRESS                 Unsecured           0.00           NA               NA            0.00        0.00
AMERICAN EXPRESS                 Unsecured           0.00           NA               NA            0.00        0.00
AMERICAN EXPRESS                 Unsecured           0.00           NA               NA            0.00        0.00
AMERICASH LOANS LLC              Unsecured            NA       1,000.00         1,000.00        200.37         0.00
Citi Auto/Santander Consumer USA Unsecured           0.00           NA               NA            0.00        0.00
CITY OF CHICAGO DEPT OF REVENU Unsecured        1,463.00       1,751.69         1,751.69        350.98         0.00
Crd Prt Asso                     Unsecured           0.00           NA               NA            0.00        0.00
GLHEC & AFF                      Unsecured     16,184.49     16,614.41        16,614.41       3,328.96         0.00
GM FINANCIAL                     Secured       18,907.00     12,875.00        12,200.00      12,200.00    1,409.90
GM FINANCIAL                     Unsecured      6,707.00       6,790.72         7,465.72      1,495.87         0.00
GREAT AMERICAN FINANCE           Unsecured           0.00           NA               NA            0.00        0.00
GREAT AMERICAN FINANCE           Unsecured           0.00           NA               NA            0.00        0.00
GREAT AMERICAN FINANCE           Unsecured           0.00           NA               NA            0.00        0.00
GREAT AMERICAN FINANCE           Unsecured           0.00           NA               NA            0.00        0.00
IL DEPT OF REVENUE               Priority          144.00        144.00           144.00        144.00         0.00
ILLINOIS BELL TELEPHONE CO       Unsecured         882.00      2,912.84         2,912.84        583.63         0.00
ILLINOIS COLLECTION SVC          Unsecured      1,193.00            NA               NA            0.00        0.00
ILLINOIS COLLECTION SVC          Unsecured         284.00           NA               NA            0.00        0.00
ILLINOIS COLLECTION SVC          Unsecured          57.00           NA               NA            0.00        0.00
Jb Robinson                      Unsecured           0.00           NA               NA            0.00        0.00
JEFFERSON CAPITAL SYSTEMS LLC Unsecured               NA            NA        14,827.52       2,970.92         0.00
JEFFERSON CAPITAL SYSTEMS LLC Secured          15,677.03     14,827.52              0.00           0.00        0.00
MCSI/RMI                         Unsecured      6,647.00            NA               NA            0.00        0.00
MEDICAL BUSINESS BUREAU          Unsecured         595.00           NA               NA            0.00        0.00
MEDICAL BUSINESS BUREAU          Unsecured         117.00           NA               NA            0.00        0.00
NATIONAL SERVICE BUREAU          Unsecured         936.00           NA               NA            0.00        0.00
NATIONWIDE CREDIT & COLLECTION Unsecured           184.00           NA               NA            0.00        0.00
NATIONWIDE CREDIT & COLLECTION Unsecured           128.00           NA               NA            0.00        0.00
NATIONWIDE CREDIT & COLLECTION Unsecured            72.00           NA               NA            0.00        0.00
NATIONWIDE CREDIT & COLLECTION Unsecured            55.00           NA               NA            0.00        0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 13-25914       Doc 54     Filed 10/02/18 Entered 10/02/18 12:25:54                   Desc Main
                                   Document Page 3 of 4



Scheduled Creditors:
Creditor                                    Claim         Claim        Claim         Principal       Int.
Name                             Class    Scheduled      Asserted     Allowed          Paid          Paid
NUVELL CREDIT CO LLC          Unsecured           0.00           NA             NA           0.00        0.00
SALLIE MAE                    Unsecured           0.00           NA             NA           0.00        0.00
ST IL TOLLWAY AUTHORITY       Unsecured      2,548.30            NA             NA           0.00        0.00


Summary of Disbursements to Creditors:
                                                           Claim          Principal                 Interest
                                                         Allowed              Paid                     Paid
Secured Payments:
      Mortgage Ongoing                                    $0.00             $0.00                   $0.00
      Mortgage Arrearage                                  $0.00             $0.00                   $0.00
      Debt Secured by Vehicle                        $12,200.00        $12,200.00               $1,409.90
      All Other Secured                                   $0.00             $0.00                   $0.00
TOTAL SECURED:                                       $12,200.00        $12,200.00               $1,409.90

Priority Unsecured Payments:
       Domestic Support Arrearage                          $0.00             $0.00                   $0.00
       Domestic Support Ongoing                            $0.00             $0.00                   $0.00
       All Other Priority                                $144.00           $144.00                   $0.00
TOTAL PRIORITY:                                          $144.00           $144.00                   $0.00

GENERAL UNSECURED PAYMENTS:                          $45,007.90          $9,018.03                   $0.00


Disbursements:

       Expenses of Administration                          $4,127.07
       Disbursements to Creditors                         $22,771.93

TOTAL DISBURSEMENTS :                                                                      $26,899.00




UST Form 101-13-FR-S (09/01/2009)
  Case 13-25914         Doc 54      Filed 10/02/18 Entered 10/02/18 12:25:54                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/02/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
